May 6, 2015

 

Ohio State Innovation Foundation

Attn: Stan Micek, Interim Vice President 1524 North High Street

Columbus, Ohio 43201

 

Re:License Agreements/Upfront Fees/Equitv

 

Dear Mr. Micek:

 

Reference is made to (I) the Patent & Technology License Agreement, Agt. No.
A2014-0165, entered into as of September 6, 2013, by and between Microlin Bio, I
nc. ("Microlin") and Ohio State Innovation Foundation ("OSIF"), as amended, (2)
the Patent & Technology License Agreement, Agt. No. A2013- 2080. entered into as
of September 6, 2013, by and between Microlin and OSIF, as amended, (3) the
Patent & Technology License Agreement Agt. No. A2013-2069. entered into as of
September 6, 2013, by and between Microlin and OSIF, as amended, (4) the Patent
& Technology License Agreement Agt. No. A2014-0 l 64, entered into as of
September 6, 2013, by and between Microlin and OSlF, as amended, (5) the Patent
& Technology License Agreement, Agt. No. A2014--0294. entered into as of
September 6. 2013, by and between Microlin and OSIF, as amended (collectively,
The “Agreements''), (6) the letter agreement. entered into as of May 22, 2014,
by and between Microlin and OSIF, and (7) the letter agreement, entered into as
of July 28. 2014, by and between Microli n and OSIF (the “July Agreement").

 

This letter serves to confirm our agreement regarding Microlin's obligations
with respect to the fees and expenses due to OSIF for the patents licensed from
OSIF under the Agreements. The Agreements provide that Microlin is to pay OSIF
an upfront fee (the “Upfront Fee"') for the licensed patents and to repay OSIF
for past patent expenses (the "Patent Expenses"). The Agreements further provide
that the Patent Expenses become immediately due and payable to OSIF in the event
that $10,000,000 of external funding is obtained by Microlin.

 

Microlin and OSIF agree that the entire unpaid balance of the Upfront Fee, which
totals $515,000 in the aggregate which includes the $15,000 ··July Extension
Fee'', will be paid in full by Microlin on or before August 1st, 2015, $315,000
of which will be paid by Microlin to OSIF via wire transfer no later than three
(3) calendar days after the day on which Microlin delivers its registered
securities to its underwriter(s) and receives payment for such securities (the
“Closing Date"), and $200,000 of which shall, on the date Microlin’s
registration statement on Form S-1 filed in connection with the initial public
offering of its common shares (the --Initial Public Offering'') is deemed
effective (the "Effective Date"), automatically convert in whole, without any
further action by OSIF, into shares of common stock of Microlin (the Common
Stock"), with the same rights, obligations, preferences and privileges as are
received by the other holders of Common Stock (the --upfront Fee Conversion..).
Upon the Upfront Fee Conversion. 0 IF shall receive the number of shares of
Common Stock equal to the quotient of (x) $200,000 divided by (y) the initial
public offering price of the Common Stock. Microlin shall, promptly after the
Upfront Fee Conversion, issue and deliver to OSIF a certificate or certificates
evidencing the shares of Common Stock to which OSIF shall be entitled. OSIF
shall be treated for all purposes as the record holder of such shares of Common
Stock as of the date of the Upfront Fee Conversion. In the event that the
Effective Date does not occur or occurs after August 1st 2015, the parties will
agree to a commercially reasonable alternative payment schedule for the Upfront
Fee. Microlin and OS1F acknowledge that the foregoing agreement with respect to
the Upfront Fee supersedes the July Letter Agreement.

   

 

In the event Microlin raises in excess of $10,000.000 in its Initial Public
Offering on or before August 1st, 20 l5, the entire unpaid balance of the past
Patent Expenses, which totals $4,096,800.21 in the aggregate, shall, on the
Effective Date, automatically convert in whole, without any further action by
OSIF, into shares of Common Stock with the same rights, obligations, preferences
and privileges as are received by the other holders of Common Stock (the “Patent
Expense Conversion"). Upon the Patent Expense Conversion, OSIF shall receive the
number of shares of Common Stock equal to the quotient of (x) $4,096,800.21
divided by (y) the initial public offering price of the Common Stock. Microlin
shall, promptly after the Patent Expense Conversion, issue and deliver to OSIF a
certificate or certificates evidencing the shares of Common Stock to which OSIF
shall be enti tled. OSLF shall be treated for all purposes as the record holder
of such shares of Common Stock as of the date of the Patent Expense Conversion.
In the event that the Effective Date does not occur or occurs after August t •\
2015. the parties will agree to a commercially reasonable alternative payment
schedule for the Patent Expenses.

 

 

Sincerely,

 

 

 

/s/ Joseph Hernandez

Executive Chairman

 

 

[Acknowledgement page follows]

 2 

 

ACKNOWLEDGED AND AGREED TO BY:

 

OHIO STATE INNOVATION FOUNDATION

 

By:/s/ Stan Micek

Name: Stan Micek

Title: Vice President

 3 

 



 

